Citation Nr: 0910334	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-41 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on September 4 and 5, 2003, at 
Pasco Regional Medical Center (PRMC) in Dade City, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1974 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The Veteran requested a travel Board hearing which was 
scheduled for January 2009.  However, the Veteran failed 
without explanation to appear for that hearing and has not 
subsequently requested one.  Accordingly, as the matter is 
considered resolved, the Board shall proceed with appellate 
consideration of this case.


FINDINGS OF FACT

1.  The Veteran has no service-connected disorders.

2.  The medical services provided by PRMC in Dade City, 
Florida, on September 4 and 5, 2003 were not authorized in 
advance by VA.  The Veteran's presenting symptoms were sore 
throat, fever, headaches and chest pain - diagnosed as 
tonsillitis and epigastric pain; the treatment provided was 
not emergent and a VA facility was feasibly available to 
provide the necessary care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by PRMC in Dade City, Florida, on September 
4 and 5, 2003, have not been met under 38 U.S.C.A. § 1728 or 
under 38 U.S.C.A. § 1725 pursuant to the "Millennium Bill 
Act."  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, VCCA 
notice was in fact provided for the Veteran in 2004 and the 
Board has otherwise reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present arguments and evidence in support of his claim for 
payment/reimbursement of medical expenses.  In short, the 
Board concludes from that review that the requirements for 
the fair development of the appeal have been met in this 
case.

The Veteran has been provided with appropriate and sufficient 
notice of what might be required or helpful to his case.  For 
example, the November 2004 statement of the case provided the 
Veteran with the governing laws and regulations, as well as 
the basis for the denial of his claim.  He has been provided 
with an opportunity to provide pertinent evidence in support 
of his claim and he has provided pertinent evidence and 
argument in response.  In addition, the Veteran was offered 
an opportunity for a hearing in this case, but did not appear 
for a scheduled travel Board hearing.  Further development 
and expending of VA's resources is not warranted.  The 
Board's decision to proceed in adjudicating this claim does 
not therefore prejudice the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).



Factual Background

Records from PRMC reflect that the Veteran presented at the 
emergency room on September 4, 2003, with complaints of a 
sore throat, headaches and sharp chest pain, for the past few 
days.  A history of hypertension and coronary artery disease 
were noted.  On admission, it was noted that the Veteran was 
in no acute distress and the Veteran's case was triaged as a 
non-urgent priority.  Physical examination revealed that the 
lungs were clear and heart rate was normal.  Chest X-ray 
films revealed no abnormalities or acute disease of the 
chest.  Assessments of tonsillitis with fever, chills and 
headache and atypical chest pain/epigastric pain were made.  
The Veteran was kept overnight.

On September 5, 2003, while still at PRMC, the Veteran 
underwent a cardiac evaluation due to chest pain.  The 
Veteran gave a 2-day history of chills and fever, as well as 
diaphoresis and left-sided chest pain lasting a few seconds 
(it was noted that chest pain was not the major complaint).  
The record stated that chest pain had not recurred.  
Cardiovascular examination revealed regular rhythm and no 
chest wall tenderness.  The lungs were evaluated as clear.  
Assessments of fever and chills, atypical left-sided chest 
pain (lasting a few seconds) and hypertension, were made.  
The Veteran was discharged on September 5, 2003, in stable 
condition.  

The file contains an undated certification form, apparently 
signed by a staff member of PRMC, indicating that all the 
conditions for payment by VA of emergency medical services 
rendered by PRMC on September 4 and 5, 2003, had been met 
under 38 C.F.R. §§ 17.1002 and 17.1003.   

Billing records reflects that the cost of the Veteran's 
September 2003 treatment at PRMC was approximately $4,950.00.  
It appears that these charges were sent to VA for payment.  

In a decision issued in May 2004, VA denied payment of the 
charges from PRMC incurred on September 4 and 5, 2003, as 
considered under the Veterans Millennium Health Care and 
Benefits Act.  The Veteran was informed that the claim was 
disapproved because it was determined that the treatment at 
issue was non-emergent.  

In a statement provided by the Veteran dated in July 2004, he 
indicated that he believed he was suffering from a heart 
attack and his wife rushed him to the nearest hospital (PRMC) 
which was 10 minutes away as opposed to driving to the 
nearest VA hospital which was 35 minutes away.  

Additional information on file reflects that the Veteran has 
no service-connected conditions and that he is enrolled in 
the VA health-care system.  

Legal Analysis

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the private treatment provided in 
September 2003 (38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002.  
The Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

Accordingly, the provisions of 38 U.S.C.A. § 1725 are for 
consideration in this case.  Payment or reimbursement for 
emergency services for non service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

The Board need not here determine whether § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008 is applied, the 
result is the same as will be explained herein.  Thus, 
although the Veteran has not been apprised of the revised 
version of § 1725, the Board finds that there is no prejudice 
to the Veteran by proceeding with appellate adjudication.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the primary inquiry and the basis for the 
denial of the claim is whether the care at issue was for an 
emergency.  An emergency is defined as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (citations omitted) (emphasis in original).  The Board 
notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  See 38 C.F.R. § 
17.1002(b).  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  38 C.F.R. § 17.1002(b).

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred on September 4 and 5, 2003, at PRMC.  He 
reported that he sought treatment on an emergent basis due to 
chest pains believing that he might be having a heart attack.  

However, in reviewing the pertinent medical records from 
PRMC, the Veteran's primary complaints were sore throat, 
headache, chest pain and fever which had been problematic for 
two or more days.  On admission, left-side epigastric chest 
pain was noted.  The chest pain was described as lasting only 
a few seconds and as not being the Veteran's primary 
complaint.  His condition on presentation to PRMC was 
specifically designated as a non-emergent priority, and the 
Veteran was noted to have been ambulating and performing 
functions independently.  The Veteran was hospitalized 
overnight for observation and treatment and the condition did 
not become emergent at any time during the course of 
treatment.  Ultimately, non-emergent conditions identified as 
tonsillitis and epigastric pain were diagnosed.  

After a careful review of the evidence, the Board must find 
that the medical services rendered by PRMC in September 2003, 
were not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking medical attention 
would have been hazardous to life or health.  Records 
indicate that the Veteran was in not in acute distress when 
seen in the ER; and his vital signs were stable.  The history 
indicated that the Veteran had actually been experiencing 
symptoms for two days prior to seeking treatment.  Overall, 
there is no medical showing that the health of the Veteran 
was in serious jeopardy, or that the integrity of any bodily 
organ or part was in jeopardy.  Essentially, the September 4 
and 5, 2003 records from PRMC do not in any way indicate that 
an emergency situation, consistent with "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action," existed on those days.  

The Veteran states that he sought treatment at PRMC primarily 
due to chest pain, believing that he might be having a heart 
attack.  However, the PRMC medical records indicate that the 
chest pain was more in the nature of epigastric pain, 
accompanying symptoms of a slight fever, sore throat and 
headache.  The medical records do not even mention the 
possibility of a heart attack.  Accordingly, even assuming 
the credibility of the Veteran's account, this does not 
establish that an actual emergency situation existed.  To the 
contrary, as noted above, the emergency room records show the 
Veteran was not in acute distress and that his symptoms had 
existed for at least 2 days prior to seeking treatment.  The 
undated and signed certification form indicating that 
emergency medical services had been provided by PRMC, even if 
valid, is contrary to the clinical evidence on file and does 
not, in and of itself, warrant a favorable finding on this 
matter, when viewed in conjunction with that evidence.  

The Board finds no reasonable basis to conclude on the facts 
of this case that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect that delaying medical treatment for common symptoms 
such as fever, sore throat, headaches and chest/epigastric 
pain (which had at least, in part, already been problematic 
for at least 48 hours) in order to report to the nearest VA 
facility would result in placing the health or bodily 
functioning of that individual in serious jeopardy.  

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

In this case, there is no indication that the Veteran even 
attempted to obtain treatment at a VA facility and similarly, 
there has been no evidence of record presented which 
establishes or even suggests that a VA medical facility was 
not feasibly available to provide this non-emergent care.  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2008).  The Board references 
the Veteran's own report to the effect that PRMC was only 10 
minutes away, while the nearest VA medical facility was 35 
minutes away.  Essentially, the time involved in this case 
for the Veteran to have sought VA treatment for his non-
emergent condition was an additional 25 minutes.  In essence, 
the decision to have sought treatment at PRMC represents a 
preference not a necessity or an emergency (as previously 
discussed) and as such, payment or reimbursement is not 
warranted under 38 C.F.R. §  17.130.  Accordingly, as an 
alternate theory of denial, another one of the requisite 
criteria set forth above, 38 C.F.R. § 17.1002(c), is not met.  
38 U.S.C.A. § 1725.  See Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) (noting the Board's fundamental authority to decide 
a claim in the alternative).

Accordingly, the Board finds that the Veteran has not 
established that his medical condition was emergent in nature 
or that a VA facility was not feasibly available for his care 
as contemplated under the Millennium Act.  As the criteria of 
38 C.F.R. § 17.1002(b)and (c) have not been satisfied, the 
Veteran is not entitled to reimbursement or payment for the 
cost of unauthorized medical services provided by PRMC on 
September 4 and 5, 2003.

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by PRMC on September 4 and 5, 2003, under 
the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The 
benefit of doubt rule does not apply.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).  The appeal is therefore 
denied.

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the condition treated on September 4 and 5, 2003, was 
not emergent and that a VA facility was feasibly available, 
the Board is without authority to grant benefits.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)). 


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by PRMC on September 4 and 5, 2003, 
is denied under 38 U.S.C.A. § 1728 and under 38 U.S.C.A. § 
1725, pursuant to the "Millennium Bill Act."



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


